Citation Nr: 0607217	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  98-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a service-connected cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to June 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which established service connection, in part, 
for cervical discogenic disease with radiculopathy and 
stenosis, status-post fusion and discectmoy, with residual 
scar, evaluated as 20 percent disabling.  The veteran 
appealed, contending that a higher rating was warranted.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in November 2002, a transcript 
of which is of record.

In January 2004, the Board remanded this case for additional 
development.  However, for the reasons detailed below, the 
Board concludes that further development is still necessary 
in the instant case.  Accordingly, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.

As an additional matter, the Board notes that in an April 
2003 decision it referred to the RO for appropriate action 
the issue of entitlement to service connection for bladder 
incontinence as secondary to the service-connected cervical 
spine disorder.  However, it does not appear from the 
documents assembled for the Board's review that any action 
has been taken by the RO with respect to this issue.  
Accordingly, the Board once again refers the issue of service 
connection for bladder incontinence as secondary to the 
cervical spine disorder to the RO for appropriate action.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In January 2006, the veteran submitted numerous treatment 
records, including reports of an October 2004 cervical spine 
surgery.  She has waived RO consideration of this additional 
evidence.  However, as will be noted below, since the Board 
finds that additional examination is needed, this additional 
evidence is relevant for the examiner's review and 
consideration in conjunction with the examination.  

In addition, the Board notes that the criteria for evaluating 
spine disabilities was substantially revised during the 
pendency of this appeal.  For example, the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 for evaluating 
intervertebral disc syndrome were amended, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  The newly enacted provisions of this section 
allow for intervertebral disc syndrome (preoperatively or 
postoperatively) to be evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining (under 38 C.F.R. § 4.25) separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In addition, effective 
September 26, 2003, further changes have been made to the 
remaining criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

The revised criteria for evaluating spine disabilities was 
considered in the most recent Supplemental Statement of the 
Case (SSOC) in May 2005.  However, in the August 2005 
statement, the representative asserted that a new examination 
was warranted based upon this revised criteria.  In pertinent 
part, the representative asserted that a new examination 
worksheet had been developed in light of the revised 
criteria, but had not been used in the instant case as the 
last VA medical examination was in August 2001.  Therefore, 
the representative asserted that use of the previous spine 
worksheet would not provide adjudicators with the information 
necessary to rate claims under the revised criteria.  
Moreover, the Board is of the opinion that the veteran's 
assertion that she had cervical spine surgery in October 2004 
indicates that the service-connected disability may have 
increased in severity since the August 2001 VA medical 
examination.  See VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the 
Board concludes that a contemporaneous VA examination is 
needed in order to make an informed decision regarding the 
veteran's current level of functional impairment and 
adequately evaluate her current level of disability.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board further notes that, in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) emphasized that adequate notice 
requires a claimant to be informed of what he or she must 
show to prevail in a claim, what information and evidence he 
or she is responsible for, and what evidence VA must secure.  
Here, the RO did send correspondence to the veteran in 
January 1998, March 1998, and May 1999, which notified her of 
the development taken with respect to this claim, requested 
that she identify any relevant evidence, and indicated that 
VA would request such evidence but that it was ultimately her 
responsibility to make sure these records were submitted.  
Nevertheless, it does not appear from the record that she was 
ever provided with the specific type of notification mandated 
by the Court's holding in Quartuccio.  Inasmuch as it has 
already been determined that a remand is required in the 
instant case, the Board finds that the veteran should be 
provided with this type of notification.

The Board acknowledges that the veteran's case has been in 
adjudicative status for several years, and has already been 
remanded in the past.  Consequently, the Board wishes to 
assure the veteran that it would not be remanding this case 
again unless it were necessary for a full and fair 
adjudication of her appeal.  Moreover, as detailed above, 
this remand was prompted by the statements submitted by and 
on behalf of the veteran, particularly the respective 
statements submitted by her and her representative in August 
2005.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the VCAA codified at 
38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) and its implementing 
regulations at 38 C.F.R. § 3.159.  The 
RO's attention is directed to Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  

2.  In light of the additional treatment 
records submitted by the veteran in 
January 2006, including reports of her 
October 2004 cervical spine surgery, the 
veteran should be afforded an examination 
to evaluate the current severity of her 
service-connected cervical spine 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  It is imperative 
that the examiner comment on the 
functional limitations caused by pain and 
any other associated symptoms, to include 
the frequency and severity of flare-ups 
of these symptoms, and the effect of pain 
on range of motion.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in May 
2005, and provides an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


